DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. The Applicant argues that Song et al. U.S. PGPub 2006/0283198 does not disclose a “second controller  configured to receive the communicating protocol signal from the first controller and output an on/off protocol signal to a second controllable HVAC component based on the communicating protocol signal.” The Applicant argued that the claims as presented require the on/off protocol signal and communicating protocol signal to be different than an on/off protocol signal. The Examiner respectfully disagrees. Song states,
“The unitary air conditioner in accordance with the first embodiment of the present invention has a similar constitution to that of the conventional 1-stage unitary air conditioner. That is, the above unitary air conditioner comprises the thermostat 51 which is installed indoors, and an indoor unit 53 and an outdoor unit 55 which are operated by an operation signal outputted from the thermostat 51, i.e., an ON signal, or a stop signal outputted from the thermostat 51, i.e., an OFF signal.

The thermostat 51 comprises the operation signal generating unit 52 for outputting an air conditioner operation control signal using a switch-ON/OFF method. The operation signal generating unit 52 includes relay switches or semiconductor switches for applying or removing an AC voltage to generate ON and OFF signals.

When the operation signal generating unit 52 outputs the operation signal of the air conditioner according to an air conditioner operation setting mode, the operation signal generating unit 52 continuously outputs the ON signal during a designated length of time, or repeatedly outputs the ON signal and the OFF signal during a designated length of time, thereby allowing the air conditioner to be operated (pg. 2-3, ¶48-50).”

“As described above, the operation signal generating unit 52 not only generates the ON signal and OFF signal, but also adjusts the interval between the ON and OFF signals or the lengths of the times of the ON and OFF signals, thereby generating various communication protocols through a plurality of signals. Thus, the operation signal operating unit 52 allows the air conditioner to be operated in various modes ( pg. 3, ¶56).”

“The indoor unit 53 comprises an indoor fan (not shown). Preferably, the indoor fan is operated in various modes according to various operation control signals outputted from the thermostat 51.

The outdoor unit 55 comprises at least one compressor (not shown) driven in a plurality of modes according to the signals outputted from the operation signal generating unit 52. That is, the outdoor unit 55 may comprise at least one inverter-type compressor, the capacity of which is variable so that the compressor can be operated in plural modes, or comprise a plurality of constant-speed compressors.

Particularly, the outdoor unit 55 further comprises an operation controller 56, which controls the operation of the air conditioner by receiving the signal outputted from the operation signal generating unit 52 of the thermostat 51, analyzing the interval of output times between the ON and OFF signals, and operating the compressor(s) in plural modes according to the analyzed results.

That is, the operation controller 56 analyzes the ON and OFF signals outputted from the operation signal generating unit 52, and operates the compressor(s) in the standard mode when the ON signal is continuously outputted from the operation signal generating unit 52 during a designated length of time, and operates the compressor(s) in the additional mode when the ON and OFF signals are repeatedly outputted from the operation signal generating unit 52 during a designated length of time. Further, the operation controller 56 stops the operation of the compressor(s) when the OFF signal is continuously outputted from the operation signal generating unit 52 during a designated length of time (pg. 3, ¶58-61).”

“The unitary air conditioner of this embodiment, which uses the same fundamental constitution as that of the conventional 1-stage unitary air conditioner, generates the ON and OFF signals from the thermostat 51 in various modes, and transmits the obtained communication protocol to the operation controller 56 through one connection line 58, thereby operating the compressor(S) in various modes more than two modes, such as the standard mode and the additional mode (pg. 3, ¶63).”

“When the OFF signal is continuously outputted from the operation signal generating unit 52 of the thermostat 51 during more than a designated length of time, the operation controller 56 of the outdoor unit 55 analyzes the OFF signal, and stops the operation of the compressor(s).

When the ON signal is continuously outputted from the operation signal generating unit 52 of the thermostat 51 during more than a designated length of time, the operation controller 56 of the outdoor unit 55 analyzes the ON signal, and operates the compressor(s) in the standard mode (for example, in the strong mode).

When the ON and OFF signals are repeatedly outputted from the operation signal generating unit 52 of the thermostat 51 during more than a designated length of time, the operation controller 56 of the outdoor unit 55 analyzes the ON and OFF signals, and operates the compressor(s) in the additional mode (for example, in the weak or middle mode) (pg. 3-4, ¶65-67).”

The Examiner asserts that Song discloses “a first controller (e.g. thermostat), configured to provide a communicating protocol signal (e.g. operation signal (i.e. ON or OFF signal) using a communication protocol) to a first HVAC component (e.g. indoor fan of indoor unit); and a second controller (e.g. operation controller) configured to receive the communicating protocol signal (e.g. operation signal (i.e. ON or OFF signal) using a communication protocol) from the first controller (e.g. thermostat) and output an on/off protocol signal to a second controllable HVAC component (e.g. outdoor unit) based on the communicating protocol signal (e.g. operation signal (i.e. ON or OFF signal) using a communication protocol); wherein the first HVAC components part of either an indoor unit (e.g. indoor fan of indoor unit) or an outdoor unit of the system and the second HVAC component is part of the other of the indoor unit or outdoor unit (e.g. compressor of outdoor unit)…” The Examiner asserts that an on/off protocol signal can be a subset of a communicating protocol signal. Therefore, an on/off signal can be both a communicating protocol signal and an on/off protocol signal. For at least these reasons, the rejection of the claims is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-5 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Song et al. U.S. PGPub 2006/0283198.
Regarding claim 1, Song discloses an HVAC system, comprising: a first controller (e.g. thermostat), configured to provide a communicating protocol signal (e.g. communication protocol) to a first HVAC component (e.g. indoor unit) (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6); and a second controller (e.g. operation controller) configured to receive the communicating protocol signal from the first controller and output an on/off protocol signal to a second controllable HVAC component (e.g. outdoor unit) based on the communicating protocol signal (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6); wherein the first HVAC components part of either an indoor unit or an outdoor unit of the system and the second HVAC component is part of the other of the indoor unit or outdoor unit, the indoor and outdoor units configured to circulate refrigerant therebetween (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6). 	Regarding claim 3, Song discloses the HVAC system of claim 1, wherein the first controller is a communicating thermostat (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6).  	Regarding claim 4, Song discloses the HVAC system of claim 1, wherein the second controllable HVAC component is a device configured to generate airflow (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6).   	Regarding claim 5, Song discloses the HVAC system of claim 4, wherein the second controllable HVAC component comprises an air handler (e.g. system with the outdoor fan) (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6).  	Regarding claim 10, Song discloses an HVAC system, comprising: an indoor unit and an outdoor unit (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6); a refrigerant circuit configured to circulate refrigerant between the indoor and outdoor units (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6); a first controller (e.g. thermostat) configured to send a first communicating protocol signal (e.g. generated communication protocol signal) (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6); and a second controller (e.g. indoor unit) configured to receive the first communicating protocol signal from the first controller and output a second communicating protocol signal (e.g. transmitted protocol signal) to a first HVAC component (e.g. operation controller) and output an on/off protocol signal to a second HVAC component (e.g. compressor) based on the first communicating protocol signal (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song as applied to claim 1 above, and further in view of Mao et al. U.S. PGPub 2019/0293494.
Regarding claim 2, Song discloses a first controllable HVAC component that is an indoor unit, but does not explicitly disclose the component being an electronic expansion valve. Regarding claim 6, Song discloses an outdoor unit with an outdoor fan, but does not explicitly disclose operating the fan at different speeds. 
 	Mao discloses an indoor unit that includes an electronic expansion valve (e.g. pg. 4, ¶49). Mao discloses operating an outdoor fan that operates at multiple different speeds (e.g. pg. 4, ¶46).
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to control an expansion valve of an indoor unit and operate an outdoor fan at different speeds. One of ordinary skill in the art would have been motivated to do this since the expansion valve is a controllable component of an indoor unit and operating fans at multiple speeds can improve performance of the outdoor unit.
 	Therefore, it would have been obvious to modify Song with Mao to obtain the invention as specified in claims 2 and 6.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song as applied to claim 1 above, and further in view of Kates U.S. PGPub 2006/0071086.
Song does not disclose a second controller receiving power from a second HVAC component.
 	Kates disclose a controller receiving power from an HVAC component that is a fan (e.g. pg. 10, ¶111).
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to power a controller from an HVAC component. One of ordinary skill in the art would have been motivated to do this in order to increase the power efficiency of the system.
 	Therefore, it would have been obvious to modify Song with Kates to obtain the invention as specified in claim 7.

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song as applied to claim 1 above, and further in view of Takenaka et al. U.S. PGPub 2013/0283843.
Song discloses the use of refrigerant (e.g. 5-6, ¶38 and 45-50; pg. 10-11, ¶84 and 86-93; pg. 13-14, ¶103-109; Fig. 1, 4 and 8), but does not explicitly disclose the refrigerant comprising at least 50%, in terms of weight, R32 refrigerant and at least partially comprises a hydrofluoro-olefin (HFO) refrigerant. 
 	Takenaka discloses using a refrigerant comprising at least 50%, in terms of weight, R32 refrigerant and at least partially comprises a hydrofluoro-olefin (HFO) refrigerant (e.g. pg. 1-2, ¶2-3, 10 and 30).	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement refrigerant comprising R32 refrigerant and HFO refrigerant. One of ordinary skill in the art would have been motivated to do this in order to implement low global warming potential refrigerants.
 	Therefore, it would have been obvious to modify Song with Kates to obtain the invention as specified in claims 8 and 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
November 22, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116